940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Louis B. HARRISON, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-2139.
United States Court of Appeals, Fourth Circuit.
Argued April 8, 1991.Decided Aug. 9, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-89-648-R)
Charles Dodson Bennett, Jr., Fredericksburg, Va., for appellant.
Robert S. Drum, Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., (Argued), for appellee;  Eileen Bradley, Chief Counsel, William B. Reeser, Supervisory Assistant Regional Counsel, Office of the General Counsel, Department of Health and Human Services, Philadelphia, Pa., Henry E. Hudson, United States Attorney, Robert W. Jaspen, Assistant United States Attorney, Richmond, Va., on brief.
E.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINSON, Circuit Judges, and CLYDE H. HAMILTON, United States District Judge for the District of South Carolina, sitting by designation.
OPINION
PER CURIAM:


1
Louis B. Harrison appeals from the district court's order affirming the decision of the Secretary of Health and Human Services to deny his application for Social Security Disability benefits.  Harrison argues that the Secretary's decision was not supported by substantial evidence in accordance with 42 U.S.C. Sec. 405(g).  We have reviewed the record and heard oral argument and are convinced that the Secretary's determination was supported by substantial evidence.  We therefore affirm the district court's judgment.


2
AFFIRMED.